Exhibit CONSULTING AGREEMENT This Consulting Agreement (the “Agreement”) is made and entered into as of this 9th day of April, 2008, by and between Material Technologies, Inc., a Delaware corporation, (the “Company”) and Kelly Shuster, an individual (the “Consultant”) (individually, a “Party”; collectively, the “Parties”). RECITALS WHEREAS, Consultant has certain consulting experience pertaining to comprehensive legislative representation; andWHEREAS, the Company wishes to engage the services of the Consultant to provide the Company with comprehensive legislative representation.NOW, THEREFORE, in consideration of the mutual promises herein contained, the Parties hereto hereby agree as follows:1.CONSULTING SERVICESAttached hereto as Exhibit A and incorporated herein by this reference is a description of the services to be provided by the Consultant hereunder (the “Consulting Services”). Consultant hereby agrees to utilize its commercially reasolable best efforts in performing the Consulting Services.
